DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Middlemiss et al. (US 8056650).

Regarding claim 9, Middlemiss discloses a wear resistant downhole tool component assembly (18), comprising: a wear surface defined on one of the group consisting of a drill bit, a push the bit pad, and a mud motor bearing assembly (col 4 lines 56-61 discloses the attachement of the compact construction to drill bit, meaning that the compact construction are attached to a surface of the drill bit); and a BDC construct (18) attached to the wear surface (col 4 lines 56-61 discloses the attachement of the compact construction to drill bit, meaning that the compact construction are attached to a surface of the drill bit, also see fig 3a), the BDC construct including a BDC element (22) and an encapsulation layer (20) fully encapsulating the BDC element (fig .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Middlemiss et al. (US 8056650) and Jin et al. (US 20110220348).

Regarding claim 1, Middlemiss discloses a downhole tool (18), comprising: a bonded diamond compact (BDC) construct (20, 22) including: a BDC element (22); and an encapsulation layer (20) at least partially encapsulating the BDC element (fig 3a).
Middlemiss is silent regarding the presence of a plug section located within an outer surface of the downhole tool, wherein the BDC construct is disposed within the plug section of the downhole tool.
Middlemiss and Jin disclose similar wear resistant layer used on downhole tools. 
Jin teaches that a plug section (93) located within an outer surface of the downhole tool (92) ([0201], fig 6c), wherein the BDC construct is disposed within the 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Middlemiss and Jin before him or her, to modify the apparatus disclosed by Middlemiss to include a plug section as taught by Jin in order to help reduce friction, wear, erosion, corrosion on a packer (abstract, [0201]).

Regarding claim 2, Middlemiss further discloses that the encapsulation layer fully encapsulates the BDC element (fig 3a).

Regarding claim 3, Middlemiss further discloses at least one of the group consisting of a drill bit, a push-the-bit pad and a mud motor bearing assembly (col 4 lines 56-61 discloses the application of compact construction on a drill bit).

Regarding cliam 4, Middlemiss further discloses that he BDC element and the encapsulation layer form an interface there between to secure the encapsulation layer to the BDC element (fig 4).

Regarding claim 5, Middlemiss further discloses that the interface between the BDC element and the encapsulation layer includes a chemical bond (col 10 lines 16-26 discloses the use of bonding through reaction synthesis).

.



Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Middlemiss et al. (US 8056650) alone. 

Regarding claims 10 and 11, Middlemiss is silent regarding the fact that the encapsulation layer has a lower thermal conductivity and a higher specific heat when compared to the BDC element. 
However before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Middlemiss before him or her, to modify the apparatus disclosed by Middlemiss to include an encapsulation layer material with a lower thermal conductivity and a higher specific heat when compared to the BDC element in order to prevent thermal damage of the BDC element since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13, in the embodiment shown in fig 3a, Middlemiss is silent regarding the fact that the BDC construct has a cylindrical shape. However, in the 
before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Middlemiss before him or her, to modify the apparatus disclosed by Middlemiss in fig 3a to include a BDC construct (48) has a cylindrical shape as taught by Middlemiss in fig 4 in order to allow an easy and low cost manufacturing process. 

Regarding claim 14, Middlemiss further discloses that the encapsulation layer has a uniform thickness (fig 3a).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Middlemiss et al. (US 8056650) as applied to claim 9 above, and further in view of Saini et al. (US 20170107768)

Regarding claim 15, Middlemiss is silent regarding the fact that the encapsulation layer includes a mixture of a polymer and a metal. Middlemiss and Saini disclose similar diamond compact element used in a downhole environment. 
Saini teaches the encapsulation layer includes a mixture of a polymer and a metal ([0039] discloses the dopant can be made of metal and polymer) in order to alter the coefficient of thermal expansion of the material. 
.

Allowable Subject Matter

Claims 7-8 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 21-25 are allowed. 

The following is an examiner’s statement of reasons for allowance: The closest prior art to record is Middlemiss et al. (US 8056650).

Regarding claim 21, Middlemiss discloses a downhole tool (18) (fig 3a), comprising:; a plurality of BDC constructs (18), and each BDC construct formed of a bonded diamond compact (BDC) element (22) fully encapsulated by and chemically bonded to an encapsulation layer (20) (fig 3a); 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
02/25/2021